UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA : Hon. Joel Schneider, USMJ
Vv. : Mag. No. 19-2011
ANDREW NICHOLAS
ORDER FOR CONTINUANCE

 

This matter having come before the Court on the joint application of Craig Carpenito,
United States Attorney for the District of New Jersey (Martha K. Nyc, Assistant U.S. Attorney,
appearing), and defendant Andrew Nicholas (Christopher O’ Malley, Esq., appearing), for an order
granting a continuance of the proceedings in the above-captioned matter from the date this Order
is signed through and including August 9, 2019, to permit the defendant and his counsel time to
review informal discovery previously provided, and to engage in plea negotiations, ifthe defendant
desires to do so; the defendant being aware that he has the right to have the matter submitted to a
grand jury within thirty days of the date of his initial appearance pursuant to Title 18, United States
Code, Section 3161(b); the defendant having consented to this continuance; there having been no
prior continuances; and defendant having waived his right to a speedy trial, and for good cause
shown:

IT IS THE FINDING OF THIS COURT that this action should be continued for

the following reasons:
(1) The defendant and his counsel have expressed a desire to review informal
discovery matcrials provided by the United States, to confer and to discuss how

to proceed;
(2) Plea negotiations are anticipated, and both the United States and the defendant
desire additional time to negotiate a plea agreement, which would render any
grand jury proceedings and any subsequent trial of this matter unnecessary;

(3) The defendant has consented to the continuance; and

(4) The granting of a continuance will likely conserve judicial resources; and

(5) Pursuant to Title 18, United States Code, Sections 3161(h)(I)(A) and
3161(h)(7)(A), the ends of justice served by granting the continuance outweigh
the best interest of the public and the defendant in a speedy trial.

IT IS, therefore, on this 3" Say of May, 2019,

ORDERED that this action be, and hereby is, continued from the date of the entry

of this Order to and including August 9, 2019, and it is further

ORDERED that the period from the date of the entry of this Order through and

including August 9, 2019, shall be excludable in computing time under the Speedy Trial Act of

 

 

1974,
HONJIOEL SCHNEIDER
United States Magistrate Judge
Seen and agreed to by:
5/ Martha K_Nve
Martha K. Nye

Assistant L A omey
Fi
be ! tee

“hristopher tT Milley, Esq.
Coufee

el for Defendant

“oe
